141 F.3d 1180
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ferdinand Richard BALCAR, Jr., Defendant-Appellant.
No. 97-10230.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 9, 1998.*Decided April 9, 1998.

1
Appeal from the United States District Court for the District of Nevada;  Philip M. Pro, District Judge, Presiding.


2
Before:  KOZINSKI and LEAVY, Circuit Judges, and WEINER,** Senior District Judge.

MEMORANDUM

3
Ferdinand Richard Balcar, Jr. appeals his conviction and sentence for four counts of information, or any other time before trial, is significant.  Had Balcar timely objected to the filing of the information, the government would have had the opportunity to explain why it waited until after he withdrew his guilty plea to file it.  A timely objection would also have given the district court an opportunity to evaluate whether the filing of the information was retaliation for Balcar's decision to withdraw his plea.  As Balcar makes no cogent argument that the filing of the information after he withdrew the plea "seriously affect[ed] the fairness, integrity or public reputation of [the] judicial proceedings", United States v. Atkinson, 297 U.S. 157, 160, 56 S.Ct. 391, 80 L.Ed. 555 (1936), we conclude there was no plain error.


4
Finally, Balcar perfunctorily argues that the sentence enhancement statute, 18 U.S.C. § 3559(c), is violative of the separation of powers doctrine, the Fifth Amendment's Due Process Clause, Double Jeopardy Clause, and Ex Post Facto Clause, and the Eighth Amendment's Cruel and Unusual Punishment Clause.  None of these conclusory arguments are discussed in any depth and we thus decline to address them.


5
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


**
 Charles R. Weiner, Senior United States District Judge for the Eastern District of Pennsylvania, sitting by designation